 



EXHIBIT 10.3

SIXTH AMENDMENT
OF
USG CORPORATION SUPPLEMENTAL RETIREMENT PLAN

(As Amended and Restated Effective as of July 1, 1997)

     WHEREAS, USG Corporation Supplemental Retirement Plan (the “Plan”),
established effective January 1, 1976 and amended from time to time, was last
amended and restated in its entirety effective as of July 1, 1997; and

     WHEREAS, amendment of the Plan now is considered desirable;

     NOW, THEREFORE, pursuant to the amending power reserved to USG Corporation
as the “Company” under Section 7 of the Plan, as amended, the Plan be and is
further amended, effective January 1, 2005, by deleting the last sentence of
subsection 3.2 of the Plan.

     IN WITNESS WHEREOF, the Company has caused these presents to be signed on
its behalf by an officer thereunto duly authorized this 2nd day of November,
2004.

            USG CORPORATION
      By:   /s/ PETER K. MAITLAND         Its: Vice President, Compensation,   
    Benefits And Administration     

